Citation Nr: 0519192	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  96-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement o service connection for headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from May 1970 to October 1971, including service in Vietnam 
from October 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the appellant's claims of entitlement 
to service connection for hearing loss, tinnitus and 
headaches.  The appellant is also appealing an August 1996 RO 
rating decision that denied the claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

Review of the claims file indicates that the issue of service 
connection for PTSD was not certified by the RO to the Board 
as a claim to reopen, and the RO has never provided the 
appellant or his representative notice concerning the need 
for new and material evidence as to the PTSD claim.  In any 
case, as the Board's decision below reopens the appellant's 
claim, the appellant has not been prejudiced by the Board's 
consideration of the question of whether the veteran's claim 
should be reopened.  See Barnett v. Brown, 4 Vet. App. 384, 
393 (1993).

In February 2005, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appellant submitted a VA Form 21-4138, in January 2004, 
in which he raised the issue of entitlement to pension.  The 
matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

2.  The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

3.  No currently shown tinnitus is attributable to the 
appellant's active military service.

4.  There is no competent medical evidence of any current 
headache disorder.

5.  The RO denied service connection for PTSD in a rating 
decision issued in April 1988; the appellant was notified of 
the denial the next month, but he did not appeal that denial.

6.  The RO issued a rating decision, in August 1994, that 
continued the previous denial; the appellant was notified of 
the denial in September 1994, but he did not appeal.  

7.  In August 1996, the RO issued a rating decision that 
denied service connection for PTSD; the denial was on the 
merits without discussion of the need for new and material 
evidence; the appellant appealed the denial.

8.  In September 1996, the RO issued a rating decision in 
which the reopening of the appellant's claim of entitlement 
to service connection for PTSD was denied.

9.  Evidence submitted subsequent to the August 1994 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the underlying claim.


CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2004).

2.  The appellant does not have tinnitus in either ear that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

3.  The appellant does not have headaches that are the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).

4.  The August 1994 rating decision that denied reopening of 
the appellant's claim of service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2004).

5.  The evidence received subsequent to the August 1994 
rating decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this case, VA's duties have been fulfilled.  The appellant 
was notified of the information necessary to substantiate his 
service connection claims.  The RO sent the appellant a 
letter in January 2004, prior to the April 2004 rating 
decision, in which he was informed of VA's duty to assist and 
what kinds of evidence the RO would help obtain, structured 
as to the essential components of a successful claim of 
service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

He was also told that he needed to ensure that all pertinent 
evidence was submitted.  In addition, in the August 2004 
Statement of the Case (SOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to service connection and provided him with the text of 
38 C.F.R. §§ 3.102, 3.159, 3.303 and 3.385.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA arranged for an 
audiometric examination.  Private and VA medical records were 
obtained and associated with the claims file.  The appellant 
was informed about VA's duty to assist and what kinds of 
evidence the RO would help obtain in a letter sent by the RO 
in January 2004.  The appellant has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).  
Therefore, there is no unmet duty to assist.


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service Connection Claims

The appellant testified at his February 2005 Travel Board 
hearing that he was exposed in service to the noise from 
mortar rounds dropping into his compound in Vietnam.  He said 
that after service, he drove trucks for a long time and that 
most of them were not all that loud.  The appellant further 
testified that he had never received any medical attention 
for hearing loss.  He stated that he did not remember having 
had headaches before service and that VA had provided him 
with Motrin for twenty years.  The appellant also testified 
that he had not ever been given a diagnosis by any competent 
medical authority for his headaches.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant submitted a VA Form 21-526 in September 1987; 
he did not report any problems with hearing loss, tinnitus or 
headaches.  The appellant did not submit a claim for hearing 
loss or tinnitus or headaches until October 2003.

The appellant's service entrance examination was conducted in 
May 1971, and he did not mention any problems with his 
hearing or with headaches.  On audiometric testing, the 
puretone threshold results for each ear, in decibels and 
converted from ASA units to ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
20
15
10
10
LEFT
35
20
15
15
10

The service medical records did not include any complaints 
of, diagnosis of, or treatment for tinnitus or headaches.  
The appellant underwent a separation examination in September 
1971; he complained of frequent or severe headaches; the 
examining physician noted bitemporal headaches since age six.  
The appellant underwent audiometric testing; the puretone 
threshold results for each ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
NA
15
LEFT
15
15
10
NA
20

Review of the private medical evidence of record reveals that 
the appellant underwent a medical examination in August 1967, 
when he was fifteen.  The review of systems was negative and 
there were no findings or diagnoses relating to hearing loss 
or tinnitus or headaches.  The appellant was subsequently 
seen at the same clinic in November 1971, after his discharge 
from service.  He reported "migraine headaches" that had 
occurred twice a day for five years and said that he took 
nothing for them.  In September 1994, the appellant was seen 
in an emergency room after he passed out while at a football 
game.  He complained of a headache that was frontal in 
location.  Testing revealed no abnormalities.  

Review of VA treatment records reveals that, in January 1985, 
the appellant reported occasional headaches every three to 
four months.  These occurred in the occipital area and were 
relieved by rest.  A September 1987 psychology clinic note 
indicates that the appellant reported having tension 
headaches when he was tired or tense.  A VA hospital 
discharge summary dated that same month indicates that the 
appellant reported suffering from tension headaches when he 
was tired or upset.  In October 1987, he gave a three-month 
history of intermittent frontal headaches and stated that he 
had had similar headaches a year before.  The clinical 
assessment was benign headaches.  In July 1988, the appellant 
requested medication for migraine headaches.  The appellant 
was hospitalized in a VA facility from March 1994 to April 
1994; there is no mention of any headaches.  In a VA 
outpatient treatment record dated in March 1996, the 
appellant complained of recurring tension headaches.  
Subsequent VA treatment records, dated between July 1996 and 
July 2002, indicate that in May 1997, the appellant 
complained of periodic recurrent headaches.  Tension 
headaches were diagnosed.  In February 1998, the appellant 
was diagnosed with acute sinusitis; one of the symptoms was 
headache.  The appellant underwent a physical examination in 
May 1999; there were no complaints of headaches or any 
diagnosis of any headache disorder.  

In June 1999, the appellant was hospitalized in a VA 
facility; there were no complaints of, findings of, or 
treatment for, any headaches.  His medication list did not 
include any medication for headaches.  In March 2000, the 
appellant told his psychiatrist that he would get so upset at 
times that his head would pound.  

The appellant underwent a VA audiometric examination in April 
2004.  The appellant reported military exposure and he denied 
non-military noise exposure.  He also reported a 20-year 
history of bilateral recurrent tinnitus.  This examination 
also included audiometric testing.  The pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
0
5
5
10
15







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

A VA physician also examined the appellant; this doctor 
reviewed the appellant's service medical records and stated 
that these records were negative for tinnitus.  The physician 
also stated that the appellant demonstrated normal hearing at 
the time of his separation from service and opined that, 
since the service medical records were negative for tinnitus, 
it would appear that the appellant's current bilateral 
tinnitus had occurred subsequent to his separation from 
active duty.  The examiner stated that he could find no 
indication that tinnitus was incurred while the appellant was 
on active duty and that, since the appellant currently had 
completely normal audiometric thresholds, it would be 
extremely unlikely that the current tinnitus would be related 
to military noise exposure.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss, tinnitus and headaches as a result of his service.  To 
the extent that his statements represent evidence of 
continuity of symptomatology, without more, the appellant's 
statements are not competent evidence of a diagnosis of 
hearing loss, tinnitus or headaches, nor do they establish a 
nexus between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, the 
audiometric testing conducted by the VA, in April 2004, 
revealed that the appellant's hearing in his right ear does 
not demonstrate any pertinent level of 40 decibels or 
greater, or three levels greater than 25 decibels, or a 
speech recognition score less than 94 percent.  Likewise, the 
appellant's hearing in his left ear does not demonstrate any 
pertinent level of 40 decibels or greater, or three levels 
greater than 25 decibels, or a speech recognition score less 
than 94 percent.  Accordingly, there is no evidence that the 
appellant currently has any right or left hearing loss 
disability that meets the criteria set forth in 38 C.F.R. 
§ 3.385.  Therefore, the appellant's claim for service-
connected disability benefits for hearing loss cannot be 
granted.  

The appellant's other two claims fail to meet the 
requirements of evidence of a service-connected disease or 
injury and evidence of a present disability which is 
attributable to such disease or injury.  The competent 
medical evidence of record indicates that the appellant's 
current bilateral tinnitus is not etiologically related to 
service.  The appellant has not submitted any competent 
evidence that provides a nexus between any incident of his 
service and his current bilateral tinnitus.  In the absence 
of any evidence tending to show continuity of symptomatology 
or a competent medical opinion as to a nexus between the 
claimed tinnitus and service, the claim for bilateral 
tinnitus cannot be granted.

The competent medical evidence of record does not establish a 
current diagnosis of any chronic headache disorder.  The 
service medical records do not contain any diagnosis of 
migraines or other headache disorder.  After service, there 
is no competent clinical diagnosis of any headache disorder.  
While the appellant has complained of headaches that he says 
have occurred since service, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The claims file does not contain competent medical evidence 
to the effect that the appellant currently suffers from a 
headache disorder or that any complained-of headaches are 
related to his service.  With the absence of a current 
diagnosis of any headache disorder, the evidence cannot 
establish a causal connection between the claimed headaches 
and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board concludes that the appellant's 
claim for service connection for headaches should be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against each of the appellant's claims for 
service connection for hearing loss, tinnitus and headaches.  
As such, the evidence is insufficient to support a grant of 
service connection.  Because the preponderance of the 
evidence is against each one of these three service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


New and Material Evidence Claim

After a review of the evidence of record, the Board finds 
that that new and material evidence has been received to 
reopen the claim of service connection for PTSD.  Therefore, 
that claim is reopened and the appellant is entitled to have 
it considered de novo.  As the case is being remanded, the RO 
will be able to conduct that de novo review.

The appellant's claim for service connection for PTSD was 
originally denied in an April 1988 rating decision.  The 
appellant was notified the next month and he did not appeal.  
In an August 1994 rating decision, the prior denial was 
confirmed as no new and material evidence had been received; 
the appellant was notified of the denial in September 1994, 
but he did not complete the procedural steps required for an 
appeal.  The April 1988 rating decision, therefore, 
represents the last final action on the merits.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The August 1994 rating action 
represents the last final decision on any basis as to the 
issue of service connection for PTSD.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The August 1994 rating 
decision, the last time the PTSD service connection claim was 
finally disallowed on any basis, is final.  This is so 
because the veteran was notified of the denial and he did not 
initiate an appeal within the time period allowed.  38 C.F.R. 
§ 19.118 (1979).  The claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim 
may be reopened only if new and material evidence has been 
secured or presented since the August 1994 rating decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The veteran's claim to reopen was filed before 
August 2001.  

Whether new and material evidence is submitted is also a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  In order to reopen a claim, 
the claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  

The evidence considered by the RO in reaching its August 1994 
rating decision included the appellant's service medical 
records; the appellant's DD 214 and other personnel records; 
the September 1987 VA Form 21-526; the reports of VA 
inpatient and outpatient treatment records dated between July 
1981 and May 1994; the report of the VA Agent Orange 
examination conducted in January 1985; the report of the VA 
psychiatric examination conducted in March 1988; written 
statements from the appellant's wife and ex-wife; and various 
written statements submitted by the appellant.  

The evidence added to the claims file after the August 1994 
rating decision denial includes the appellant's March 1996 
claim for service connection; VA inpatient and outpatient 
treatment records dated between 1996 and 2002; private 
medical records dated between 1952 and 1994; the reports of 
VA psychiatric examinations conducted in November 1997, 
August 2002, and November 2003; the appellant's testimony at 
his April 1997 and October 2003 personal hearings at the RO; 
the appellant's testimony at his February 2005 Travel Board 
hearing; and various written statements submitted by the 
appellant and his representative.

The basis for final disallowance of the appellant's claim for 
service connection for PTSD was that the evidence failed to 
show that a current diagnosis of PTSD.  The appellant 
contends that he has PTSD as a result of his military service 
in Vietnam.  Review of the evidence added to the record since 
the August 1994 rating decision reveals that the appellant 
has been diagnosed with, and treated for, PTSD in VA mental 
health facilities.

Given that the material added to the claims file indicates 
that the appellant has been diagnosed with PTSD by VA health 
care personnel, the evidence added to the record subsequent 
to the August 1994 unappealed rating decision provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.  In 
December 1998, a VA psychologist concluded that the appellant 
has PTSD.  A June 1999 VA hospital discharge record indicates 
that the appellant had been assigned an Axis I diagnosis of 
PTSD.  A May 2001 VA outpatient treatment report indicates 
that the appellant was diagnosed with PTSD.

The items of evidence noted above are "new" because they 
are pertinent to the claim and are not cumulative of evidence 
previously of record.  The Board also concludes that it is 
"material" in the sense of being relevant to and probative 
of the issue at hand in this case because it addresses the 
etiology and onset date of the appellant's psychiatric 
pathology.  The new evidence, when viewed with the old 
evidence, contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disability.  Hodge, 155 F.3d at 1363.

The evidence submitted subsequent to the August 1994 rating 
decision provides relevant information as to the question of 
whether the appellant has PTSD that is related to his active 
service.  The Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for PTSD.


ORDER

Service connection for bilateral hearing loss, bilateral 
tinnitus and headaches is denied.

The claim for service connection for PTSD is reopened; to 
that extent only, the claim is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel held that 
determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b) involves 
several factors.  VAOPGCPREC 12-99.  According to the 
opinion, the ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record does not clearly indicate whether 
the RO decided the question of whether the appellant engaged 
in combat.  In addition, there is no indication that the RO 
considered the holdings of the Court in Cohen or Pentecost, 
supra.

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  The appellant avers that 
he was subjected to enemy attacks, including mortar or rocket 
attacks.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

If necessary, the appellant should be offered an opportunity 
to provide additional specific information that would permit 
searches regarding stressors.  The appellant should be asked 
if he has remembered any more details, particularly the date 
of the intrusion by the enemy or the dates of mortar attacks, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  The Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records 
Administration (NARA).

The evidence of record includes information that the 
appellant is in receipt of Social Security Administration 
(SSA) disability benefits; he has testified that these 
benefits are based on PTSD.  The Court has held that where 
there has been a determination that the veteran is entitled 
to SSA benefits, the records concerning that decision are 
often needed by the VA for evaluation of pending claims, and 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Therefore, the medical records from SSA 
pertaining to any application for benefits or original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

In addition, the evidence of record indicates that the 
appellant may have received counseling at a Vet Center.  An 
October 1987 VA clinic note indicates that the appellant was 
referred to the Vet Center in Dallas.  No Vet Center records 
are of record.  

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is remanded for the 
following:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.   38 C.F.R. § 3.159 (2004).

2.  The RO should also give the veteran 
opportunity to provide any additional 
details concerning stressors, 
particularly 90-day periods in which he 
experienced mortar or rocket attacks and 
the names of individuals wounded or 
killed, who he may have remembered; 
"buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service and any other 
information which could be used to 
substantiate the claim.  

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision and the 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

4.  After the appellant's response 
regarding stressors is received, the RO 
should evaluate the appellant's response 
and determine whether sufficient detail 
has been provided to contact the NPRC, 
the National Archives and Records 
Administration (NARA), and USASCRUR to 
obtain corroborating information as to 
the appellant's claimed stressors during 
his military duty with Headquarters and 
Headquarters Company, 123rd Aviation 
Company.  

5.  If appropriate, the RO should arrange 
for a VA psychiatric examination of the 
appellant to determine whether PTSD is 
present, and, if so, whether it is linked 
to any inservice stressor(s) or combat 
experience.  The entire claims file must 
be reviewed by the VA examiner in 
conjunction with the examination.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arriving at a diagnosis.

6.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the appellant's 
PTSD claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2004).


____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


